


Exhibit 10.7


RESERVE AGREEMENT
THIS RESERVE AGREEMENT (this “Agreement”) dated effective as of June 17, 2014
(the “Effective Date”), is entered into by and between DAKOTA OIL PROCESSING,
LLC, a North Dakota limited liability company (“DOP”) and CALUMET LUBRICANTS
CO., LIMITED PARTNERSHIP, an Indiana limited partnership (“Calumet”). Each of
DOP and Calumet is individually referred to as a “Party” and collectively as the
“Parties”.
RECITALS
WHEREAS, DOP is developing and constructing a 20,000 barrel per day diesel
hydro-skimming refinery in Trenton, North Dakota (the “Trenton Refinery”);
WHEREAS, Calumet desires to supply crude oil to the Trenton Refinery and
purchase certain refined products from DOP, and DOP desires to purchase crude
oil from Calumet and sell and deliver certain refined products to Calumet;
WHEREAS, the Parties are entering those certain agreements known as the Crude
Oil Purchase Agreement, the Refined Products Purchase Agreement, the Rail Lease
(as defined in the Refined Products Purchase Agreement) and the Rail Sublease
Agreement (as defined in the Refined Products Purchase Agreement), and this
Agreement, to govern the Parties’ relationship with respect to the Trenton
Refinery; and
WHEREAS, the Parties desire to establish a reserve fund derived from a portion
of the Calumet Profits (as defined below);
NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:
1.
Calumet Profit Threshold: Notwithstanding anything in this Agreement to the
contrary, Calumet shall be entitled to retain at least $15.0 million during each
calendar year (the “Calumet Profit Threshold”) in respect of (i) the “Feedstock
Fee” (as defined in Section 3.1(b) of the Crude Oil Purchase Agreement) received
by Calumet, net of any taxes thereupon, pursuant to the Crude Oil Purchase
Agreement and (ii) the Profits (as defined in Section 3.2 of the Refined
Products Purchase Agreement) that Calumet realizes pursuant to the Refined
Products Purchase Agreement, which, for purposes of this Agreement, shall take
into account the actual costs, including car lease costs and maintenance costs
(if any), incurred by Calumet under the Rail Sublease Agreement (the Feedstock
Fee and the Profits are referred to herein collectively as the “Calumet
Profits”). The Parties rights and


1

--------------------------------------------------------------------------------




obligations under this Agreement shall not become effective and shall not be
triggered unless and until the Calumet Profit Threshold has been met.
2.
Escrow Account: At least thirty (30) days prior to the commencement of any
lifting and sales of Refined Products pursuant to the Refined Products Purchase
Agreement, the Parties shall enter into an escrow agreement with an escrow agent
mutually acceptable to the Parties in a form and substance typical for a
transaction of this nature and reasonably acceptable to the Parties (the “Escrow
Agreement”). In accordance with the terms of the Escrow Agreement and subject to
the terms and conditions set forth herein, Calumet shall deposit with the Escrow
Agent amounts in excess of the Calumet Profit Threshold to be held in a single
escrow account (the “Escrow Account”).

3.
Funding the Escrow Account: For the purposes of funding the Escrow Account,
after the Calumet Threshold has been met during a calendar year, Calumet shall
deposit on a monthly basis amounts received by Calumet in respect of the
Feedstock Fee and the Profits in excess of the Calumet Profit Threshold into the
Escrow Account. Each such deposit shall be made within fifteen (15) days after
Calumet receives payment of the Feedstock Fee and the Profits, and shall
continue until such time as the Escrow Account has a balance in the amount of
Seven Million Five Hundred Thousand Dollars $$7,500,000 (the “Maximum Balance”).
If (i) the amount contained in the Escrow Account is reduced below the Maximum
Balance at any time and from time to time during the term of this Agreement
pursuant to Section 4 below and (ii) at such time the Calumet Profit Threshold
has been met for the then current calendar year, Calumet shall resume making
deposits until the Maximum Balance is reached again.

4.
Operating Deficiencies: In the event DOP’s sales to Calumet under the Refined
Products Purchase Agreement yield insufficient revenues, when combined with all
other revenues of the Trenton Refinery, to satisfy the operating costs and debt
service costs set forth in the annual budget for the Trenton Refinery, including
for the first calendar year the estimated budget (as such annual budget is
approved by DOP and communicated to Calumet, the “Budget”) for any period of two
(2) consecutive months, upon certification by DOP to Calumet and the Escrow
Agent detailing the operating cost and debt service deficiency and all revenues
available to the Trenton Refinery, the Escrow Agent shall pay to DOP funds, to
the extent available therefor in the Escrow Account, to replace such deficiency.
In accordance with and subject to the conditions set forth in Section 3 above,
Calumet shall thereupon resume making deposits until the Reserve Account has
once again been funded to the Maximum Balance. DOP shall provide written notice
with reasonable supporting details, of any potential deficiency to Calumet at
least two (2) weeks prior to making a request for a disbursement of funds from
the Escrow Account.


2

--------------------------------------------------------------------------------




5.
Calumet Conditions: The obligation of Calumet to deposit funds into the Escrow
Account shall be subject to the fulfillment of the condition that, at least 60
days prior to the Commencement Date and 30 days prior to the beginning of each
calendar year during the term of this Agreement, DOP shall provide to Calumet an
updated Budget with estimated operating costs and debt service costs no greater
than 10% of those forth in the initial Budget attached hereto as Schedule 1.

6.
Termination: This Agreement shall immediately terminate and be of no further
force or effect upon the termination of the Crude Oil Purchase Agreement or the
Refined Products Purchase Agreement. Upon termination of this Agreement, any
balance then in the Escrow Account shall immediately be distributed to Calumet.


3

--------------------------------------------------------------------------------






7.
Miscellaneous:

(a)
Counterparts. This Agreement may be executed in multiple counterparts by the
Parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.

(b)
Entire Agreement. This Agreement (including any attachments, exhibits or addenda
hereto and thereto), the Refined Products Purchase Agreement, the Crude Oil
Purchase Agreement, and the Rail Sublease Agreement and the Rail Lease
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, between the Parties with respect to the subject matter hereof.

(c)
No Modification. No amendments, additions to, alterations, modifications or
waivers of all or any part of this Agreement shall be of any effect, unless in
writing and signed by the Parties.

(d)
No Waiver. Failure of a Party to require performance of any provision of this
Agreement shall not affect either Party’s right to full performance thereof at
any time thereafter, and the waiver by any such Parties of a breach of any
provision hereof shall not constitute a waiver of a similar breach in the future
or of any other breach or nullify the effectiveness of such provision.

(e)
Governing Law; Consent to Jurisdiction. The validity, performance, and
enforcement of this Agreement and the transactions contemplated hereby, unless
expressly provided to the contrary, shall be governed by the laws of the State
of Texas without giving effect to the conflicts of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Texas. The
Parties hereby irrevocably submit to the exclusive jurisdiction of the state and
federal courts located in Denver, Colorado over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each Party irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the venue of any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each Party agrees that a judgment in any
such dispute


4

--------------------------------------------------------------------------------




may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.
(f)
No Third Party Beneficiaries. Nothing in this Agreement shall confer any rights
or remedies upon any Person other than the Parties and their respective
Affiliates, successors and permitted assigns.

(g)
Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.





[Remainder of page left intentionally blank.]

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.




DAKOTA OIL PROCESSING, LLC
By:    /s/ Tristram E. Collins    

Name:    Tristram E. Collins
Title:    Chief Financial Officer


CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP
By:    Calumet LP GP, LLC, its general partner
By:    /s/ Jennifer Straumins    

Name:    Jennifer Straumins
Title:    President & COO

6